Vanderburgh, J.
In an action against this defendant, the plaintiff was summoned as a garnishee, and judgment was thereafter duly *192recovered against him upon default of his appearance to make disclosure, which judgment he was thereupon compelled to pay; and he now brings this action to recover the amount thereof of the defendant as money paid out for him, on the ground that he did not, as he alleges, in fact owe the defendant anything when the judgment was recovered against him as such garnishee. The action cannot be maintained. The plaintiff’s remedy was exclusively in the proceeding in which the judgment was rendered. He is as effectually concluded by the judgment, as respects the question of his indebtedness to the defendant, as if it had been taken upon his confession or admission, upon full disclosure, of the fact of such indebtedness. It was his own act or negligence, for which the defendant is not responsible, and there is no implied obligation on his part to indemnify the plaintiff garnishee. The judgment remaining in full force, under the circumstances of the case, the plaintiff, in legal contemplation, simply satisfied his own debt, established on his own admission.
Order affirmed.